In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00124-CR

____________________


LUCIANO SEVILLA, JR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court 
Jefferson County, Texas

Trial Cause No. 08-04658




MEMORANDUM OPINION
 On March 2, 2009, the trial court sentenced Luciano Sevilla, Jr., on a conviction for
aggravated assault.  Sevilla filed a notice of appeal on March 19, 2009.  The trial court
entered a certification of the defendant's right to appeal in which the court certified that this
is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The district clerk has provided the trial court's certification to the Court of
Appeals.  On March 20, 2009, we notified the parties that we would dismiss the appeal
unless the appellant established grounds for continuing the appeal.  No response has been
filed.  Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal.
	APPEAL DISMISSED.	
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered April 22, 2009 
Do not publish

Before McKeithen, C.J., Kreger and Horton, JJ.